
	

113 HR 4685 IH: Central Coast Heritage Protection Act
U.S. House of Representatives
2014-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4685
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2014
			Mrs. Capps (for herself, Ms. Brownley of California, and Mr. Farr) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To designate certain Federal lands in California as wilderness, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the Central Coast Heritage Protection Act.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Designation of wilderness.
					Sec. 4. Designation of the Machesna Mountain Potential Wilderness.
					Sec. 5. Administration of wilderness.
					Sec. 6. Designation of wild and scenic rivers.
					Sec. 7. Designation of the Fox Mountain Potential Wilderness.
					Sec. 8. Designation of scenic areas.
					Sec. 9. Condor National Recreation Trail.
					Sec. 10. Forest Service study.
					Sec. 11. Nonmotorized recreation opportunities.
					Sec. 12. Use by members of Native American tribes.
				
			2.DefinitionsIn this Act:
			(1)Scenic areasThe term scenic areas means the Condor Ridge Scenic Area and Black Mountain Scenic Area designated by this Act.
			(2)SecretaryThe term Secretary means—
				(A)with respect to lands managed by the Bureau of Land Management, the Secretary of the Interior; and
				(B)with respect to lands managed by the Forest Service, the Secretary of Agriculture.
				(3)StateThe term State means the State of California.
			3.Designation of wilderness
			(a)In generalIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the State
			 are designated as wilderness areas and as components of the National
			 Wilderness Preservation System:
				(1)Certain land in the Bakersfield Field Office of the Bureau of Land Management comprising
			 approximately 35,619 acres, as generally depicted on the map entitled Caliente Mountain Wilderness Area—Proposed and dated ___, which shall be known as the Caliente Mountain Wilderness.
				(2)Certain land in the Bakersfield Field Office of the Bureau of Land Management comprising
			 approximately 13,332 acres, as generally depicted on the map entitled Soda Lake Wilderness Area—Proposed and dated ___, which shall be known as the Soda Lake Wilderness.
				(3)Certain land in the Bakersfield Field Office of the Bureau of Land Management comprising
			 approximately 12,585 acres, as generally depicted on the map entitled Temblor Range Wilderness Area—Proposed and dated ___, which shall be known as the Temblor Range Wilderness.
				(4)Certain land in the Los Padres National Forest comprising approximately 23,524 acres, as generally
			 depicted on the map entitled Chumash Wilderness Area Additions—Proposed and dated ___, which shall be incorporated into and managed as part of the Chumash Wilderness as
			 designated by the Los Padres Condor Range and River Protection Act (Public
			 Law 102–301; 106 Stat. 242).
				(5)Certain land in the Los Padres National Forest comprising approximately 54,609 acres, as generally
			 depicted on the map entitled Dick Smith Wilderness Area Additions—Proposed and dated ___, which shall be incorporated into and managed as part of the Dick Smith Wilderness
			 as designated by the California Wilderness Act of 1984 (Public Law 98–425;
			 16 U.S.C. 1132 note).
				(6)Certain land in the Los Padres National Forest and the Bakersfield Field Office of the Bureau of
			 Land Management comprising approximately 7,315 acres, as generally
			 depicted on the map entitled Garcia Wilderness Area Additions—Proposed and dated ___, which shall be incorporated into and managed as part of the Garcia Wilderness as
			 designated by the Los Padres Condor Range and River Protection Act (Public
			 Law 102–301; 106 Stat. 242).
				(7)Certain land in the Los Padres National Forest and the Bakersfield Field Office of the Bureau of
			 Land Management comprising approximately 8,081 acres, as generally
			 depicted on the map entitled Machesna Mountain Wilderness Area Additions—Proposed and dated ___, which shall be incorporated into and managed as part of the Machesna Mountain
			 Wilderness as designated by the California Wilderness Act of 1984 (Public
			 Law 98–425; 16 U.S.C. 1132 note).
				(8)Certain land in the Los Padres National Forest comprising approximately 29,677 acres, as generally
			 depicted on the map entitled Matilija Wilderness Area Additions—Proposed and dated ___, which shall be incorporated into and managed as part of the Matilija Wilderness as
			 designated by the Los Padres Condor Range and River Protection Act (Public
			 Law 102–301; 106 Stat. 242).
				(9)Certain land in the Los Padres National Forest comprising approximately 24,131 acres, as generally
			 depicted on the map entitled San Rafael Wilderness Area Additions—Proposed and dated ___, which shall be incorporated into and managed as part of the San Rafael Wilderness
			 as designated by Public Law 90–271 (82 Stat. 51), the California
			 Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1132 note), and the
			 Los Padres Condor Range and River Protection Act (Public Law 102–301; 106
			 Stat. 242).
				(10)Certain land in the Los Padres National Forest comprising approximately 3,153 acres, as generally
			 depicted on the map entitled Santa Lucia Wilderness Area Additions—Proposed and dated ___, which shall be incorporated into and managed as part of the Santa Lucia Wilderness
			 as designated by the Endangered American Wilderness Act of 1978 (Public
			 Law 95–237; 16 U.S.C. 1132 note).
				(11)Certain land in the Los Padres National Forest comprising approximately 14,795 acres, as generally
			 depicted on the map entitled Sespe Wilderness Area Additions—Proposed and dated ___, which shall be incorporated into and managed as part of the Sespe Wilderness as
			 designated by the Los Padres Condor Range and River Protection Act (Public
			 Law 102–301; 106 Stat. 242).
				(12)Certain land in the Los Padres National Forest comprising approximately 18,176 acres, as generally
			 depicted on the map entitled Diablo Caliente Wilderness Area—Proposed and dated ____, which shall be known as the Diablo Caliente Wilderness.
				(b)Maps and legal descriptions
				(1)In generalAs soon as practicable after the date of the enactment of this Act, the Secretary shall file maps
			 and legal descriptions of the wilderness areas and wilderness additions
			 designated by subsection (a) with—
					(A)the Committee on Natural Resources of the House of Representatives; and
					(B)the Committee on Energy and Natural Resources of the Senate.
					(2)Force of lawThe maps and legal descriptions filed under paragraph (1) shall have the same force and effect as
			 if included in this Act, except that the Secretary may correct any
			 clerical and typographical errors in the map and legal description.
				(3)Public availabilityThe maps and legal descriptions filed under paragraph (1) shall be on file and available for public
			 inspection in the appropriate offices of the Forest Service and Bureau of
			 Land Management.
				4.Designation of the Machesna Mountain Potential Wilderness
			(a)DesignationIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), certain land in the
			 Los Padres National Forest comprising approximately 2,174 acres, as
			 generally depicted on the map entitled Machesna Mountain Potential Wilderness Area and dated _____ , is designated as the Machesna Mountain Potential Wilderness Area.
			(b)Map and legal description
				(1)In generalAs soon as practicable after the date of the enactment of this Act, the Secretary shall file a map
			 and a legal description of the Machesna Mountain Potential Wilderness Area
			 (referred to in this section as the potential wilderness area) with—
					(A)the Committee on Natural Resources of the House of Representatives; and
					(B)the Committee on Energy and Natural Resources of the Senate.
					(2)Force of lawThe map and legal description filed under paragraph (1) shall have the same force and effect as if
			 included in this Act, except that the Secretary may correct any clerical
			 and typographical errors in the map and legal description.
				(3)Public availabilityThe map and legal description filed under paragraph (1) shall be on file and available for public
			 inspection in the appropriate offices of the Forest Service.
				(c)ManagementExcept as provided in subsection (d) and subject to valid existing rights, the Secretary shall
			 manage the potential wilderness area in accordance with the Wilderness Act
			 (16 U.S.C. 1131 et seq.).
			(d)Trail use, construction, reconstruction, and realignment
				(1)In generalIn accordance with paragraph (2), the Secretary is authorized to reconstruct, realign, or reroute
			 the Pine Mountain Trail.
				(2)RequirementIn carrying out the reconstruction, realignment, or rerouting under paragraph (1), the Secretary
			 shall—
					(A)comply with all existing laws (including regulations); and
					(B)to the maximum extent practicable, use the minimum tool or administrative practice necessary to
			 accomplish the reconstruction, realignment, or rerouting with the least
			 amount of adverse impact on wilderness character and resources.
					(3)Motorized vehicles and machineryIn accordance with paragraph (2), the Secretary may use motorized vehicles and machinery to carry
			 out the trail reconstruction, realignment, or rerouting authorized by this
			 section.
				(4)Motorized and mechanized vehiclesThe Secretary may permit the use of motorized and mechanized vehicles on the existing Pine Mountain
			 Trail in accordance with existing law (including regulations) and this
			 section until such date as the potential wilderness area is designated
			 wilderness in accordance with subsection (h).
				(e)WithdrawalSubject to valid existing rights, the Federal land in the potential wilderness area is withdrawn
			 from all forms of—
				(1)entry, appropriation, or disposal under the public land laws;
				(2)location, entry, and patent under the mining laws; and
				(3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.
				(f)Cooperative agreementsIn carrying out this section, the Secretary may enter into cooperative agreements with State,
			 tribal, and local governmental entities and private entities to complete
			 the trail reconstruction, realignment, or rerouting authorized by
			 subsection (d).
			(g)BoundariesThe Secretary shall modify the boundary of the potential wilderness area to exclude any area within
			 150 feet of the centerline of the new location of any trail that has been
			 reconstructed, realigned, or rerouted under subsection (d).
			(h)Wilderness designation
				(1)In generalThe potential wilderness area, as modified under subsection (g), shall be designated as wilderness
			 and as a component of the National Wilderness Preservation System on the
			 date on which the Secretary publishes in the Federal Register notice that
			 the trail reconstruction, realignment, or rerouting authorized by
			 subsection (d) has been completed or 20 years after the date of the
			 enactment of this Act, whichever comes sooner.
				(2)Administration of wildernessUpon designation as wilderness under this section, the potential wilderness area shall be—
					(A)incorporated into the Machesna Mountain Wilderness Area, as designated by the California Wilderness
			 Act of 1984 (Public Law 98–425; 16 U.S.C. 1132 note) and expanded by
			 section 3; and
					(B)administered in accordance with section 5 and the Wilderness Act.
					5.Administration of wilderness
			(a)In generalSubject to valid existing rights, the wilderness areas and wilderness additions designated by
			 section 3 shall be administered by the Secretary in accordance with this
			 Act and the Wilderness Act (16 U.S.C. 1131 et seq.), except that—
				(1)any reference in the Wilderness Act to the effective date of that Act shall be considered to be a
			 reference to the date of the enactment of this Act; and
				(2)any reference in the Wilderness Act to the Secretary of Agriculture shall be considered a reference
			 to the Secretary that has jurisdiction over the land.
				(b)Fire management and related activities
				(1)In generalThe Secretary may take such measures in a wilderness area or wilderness addition designated by
			 section 3 as are necessary for the control of fire, insects, and diseases
			 in accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C.
			 1133(d)(1)) and House Report 98–40 of the 98th Congress.
				(2)Funding prioritiesNothing in this Act limits funding for fire and fuels management in the wilderness areas or
			 wilderness additions designated by this Act.
				(3)Revision and development of local fire management plansAs soon as practicable after the date of the enactment of this Act, the Secretary shall amend the
			 local fire management plans that apply to the land designated as a
			 wilderness area or wilderness addition by section 3.
				(4)AdministrationConsistent with paragraph (1) and other applicable Federal law, to ensure a timely and efficient
			 response to fire emergencies in the wilderness areas or wilderness
			 additions designated by section 3, the Secretary shall—
					(A)not later than 1 year after the date of the enactment of this Act, establish agency approval
			 procedures (including appropriate delegations of authority to the Forest
			 Supervisor, District Manager, or other agency officials) for responding to
			 fire emergencies; and
					(B)enter into agreements with appropriate State or local firefighting agencies.
					(c)GrazingThe grazing of livestock in the wilderness areas and wilderness additions designated by section 3,
			 if established before the date of the enactment of this Act, shall be
			 permitted to continue, subject to such reasonable regulations as the
			 Secretary considers necessary in accordance with—
				(1)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4));
				(2)the guidelines set forth in Appendix A of House Report 101–405, accompanying H.R. 2570 of the 101st
			 Congress for lands under the jurisdiction of the Secretary of the
			 Interior;
				(3)the guidelines set forth in House Report 96–617, accompanying H.R. 5487 of the 96th Congress for
			 lands under the jurisdiction of the Secretary of Agriculture; and
				(4)all other laws governing livestock grazing on Federal public lands.
				(d)Fish and wildlife
				(1)In generalIn accordance with section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this
			 Act affects the jurisdiction or responsibilities of the State with respect
			 to fish and wildlife on public land in the State.
				(2)Management activitiesIn furtherance of the purposes and principles of the Wilderness Act (16 U.S.C. 1131 et seq.), the
			 Secretary may conduct any management activities that are necessary to
			 maintain or restore fish and wildlife populations and habitats in the
			 wilderness areas and wilderness additions designated by section 3, if the
			 management activities are—
					(A)consistent with relevant wilderness management plans; and
					(B)conducted in accordance with appropriate policies, such as the policies established in Appendix B
			 of House Report 101–405.
					(3)Wildlife water development projectsManagement activities to maintain water sources for wildlife may be carried out within wilderness
			 areas designated by this Act and may include the use of motorized vehicles
			 by the appropriate agencies and their designees if—
					(A)the water sources will, as determined by the Secretary, enhance wilderness values by promoting
			 healthy and viable wildlife populations; and
					(B)the visual impacts of the water sources on the wilderness areas can reasonably be minimized.
					(e)Buffer zones
				(1)In generalCongress does not intend for designation of wilderness by this Act to lead to the creation of
			 protective perimeters or buffer zones around each wilderness area or
			 wilderness addition.
				(2)Activities or uses up to boundariesThe fact that nonwilderness activities or uses can be seen or heard from within a wilderness area
			 shall not, of itself, preclude the activities or uses up to the boundary
			 of the wilderness area.
				(f)Military activitiesNothing in this Act precludes—
				(1)low-level overflights of military aircraft over the wilderness areas or wilderness additions
			 designated by section 3;
				(2)the designation of new units of special airspace over the wilderness areas or wilderness additions
			 designated by section 3; or
				(3)the use or establishment of military flight training routes over wilderness areas or wilderness
			 additions designated by section 3.
				(g)HorsesNothing in this Act precludes horseback riding in, or the entry of recreational or commercial
			 saddle or pack stock into, a wilderness area or wilderness addition
			 designated by section 3—
				(1)in accordance with section 4(d)(5) of the Wilderness Act (16 U.S.C. 1133(d)(5)); and
				(2)subject to any terms and conditions determined to be necessary by the Secretary.
				(h)WithdrawalSubject to valid existing rights, the wilderness areas and wilderness additions designated by
			 section 3 are withdrawn from—
				(1)all forms of entry, appropriation, and disposal under the public land laws;
				(2)location, entry, and patent under the mining laws; and
				(3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.
				(i)Incorporation of acquired land and interestsAny land within the boundary of a wilderness area or wilderness addition designated by section 3
			 that is acquired by the United States shall—
				(1)become part of the wilderness area in which the land is located; and
				(2)be managed in accordance with this section, the Wilderness Act (16 U.S.C. 1131 et seq.), and any
			 other applicable law.
				(j)Climatological data collectionIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and subject to such terms and
			 conditions as the Secretary may prescribe, the Secretary may authorize the
			 installation and maintenance of hydrologic, meteorologic, or
			 climatological collection devices in the wilderness areas and wilderness
			 additions designated by section 3 if the Secretary determines that the
			 facilities and access to the facilities are essential to flood warning,
			 flood control, or water reservoir operation activities.
			6.Designation of wild and scenic rivers
			(a)Indian Creek, Mono Creek, and Matilija Creek, CaliforniaSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end
			 the following:
				
					(__)Indian Creek, CaliforniaThe following segments of Indian Creek in the State of California, to be administered by the
			 Secretary of Agriculture:
						(A)The 9.5-mile segment of Indian Creek from its source in section 19, T7N, R26W to the Dick Smith
			 Wilderness boundary, as a wild river.
						(B)The 1-mile segment of Indian Creek from the Dick Smith Wilderness boundary to 0.25 miles downstream
			 of Road 6N24, as a scenic river.
						(C)The 3.9-mile segment of Indian Creek from 0.25 miles downstream of Road 6N24 to the southern
			 boundary of section 32, T6N, R26W, as a wild river.
						(__)Mono Creek, CaliforniaThe following segments of Mono Creek in the State of California, to be administered by the
			 Secretary of Agriculture:
						(A)The 4.2-mile segment of Mono Creek from its source in section 1, T7N, R26W, to 0.25 miles upstream
			 of Don Victor Fire Road in section 28, T7N, R25W, as a wild river.
						(B)The 2.1-mile segment of Mono Creek from 0.25 miles upstream of the Don Victor Fire Road in section
			 28, T7N, R25W to 0.25 miles downstream of Don Victor Fire Road in section
			 34, T7N, R25W, as a recreational river.
						(C)The 14.7-mile segment of Mono Creek from 0.25 miles downstream of Don Victor Fire Road in section
			 34, T7N, R25W to the Ogilvy Ranch private property boundary in section 22,
			 R26W, T6N, as a wild river.
						(D)The 3.5-mile segment of Mono Creek from the Ogilvy Ranch private property boundary to the southern
			 boundary of section 33, T6N, R26N, as a recreational river.
						(__)Matilija Creek, CaliforniaThe following segments of Matilija Creek in the State of California, to be administered by the
			 Secretary of Agriculture:
						(A)The 7.2-mile segment of the Matilija Creek from its source in section 25, T6N, R25W to the private
			 property boundary in section 9, T5N, R24W, as a wild river.
						(B)The 7.25-mile segment of the Upper North Fork Matilija Creek from its source in section 36, T6N,
			 R24W to the Matilija Wilderness boundary, as a wild river..
			(b)Sespe Creek, CaliforniaSection 3(a)(142) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(142) is amended to read as
			 follows:
				
					(142)Sespe Creek, CaliforniaThe following segments of Sespe Creek in the State of California, to be administered by the
			 Secretary of Agriculture:
						(A)The 2.7-mile segment of Sespe Creek from the private property boundary in section 10, T6N, R24W, to
			 the Hartman Ranch private property boundary in section 14, T6N, R24W, as a
			 wild river.
						(B)The 15-mile segment of Sespe Creek from the Hartman Ranch private property boundary in section 14,
			 T6N, R24W, to the western boundary of section 6, T5N, R22W, as a
			 recreational river.
						(C)The 6.1-miles segment of Sespe Creek from the western boundary of section 6, T5N, R22W, to the
			 confluence with Trout Creek, as a scenic river.
						(D)The 28.6-mile segment of Sespe Creek from the confluence with Trout Creek to the southern boundary
			 of section 35, T5N, R20W, as a wild river..
			(c)Sisquoc River, CaliforniaSection 3(a)(143) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(143) is amended to read as
			 follows:
				
					(143)Sisquoc River, CaliforniaThe following segments of the Sisquoc River and its tributaries in the State of California, to be
			 administered by the Secretary of Agriculture:
						(A)The 33-mile segment of the main stem of the Sisquoc River extending from its origin downstream to
			 the Los Padres Forest boundary, as a wild river.
						(B)The 4.2-mile segment of the South Fork Sisquoc River from its source northeast of San Rafael
			 Mountain in section 2, T7N, R28W to its confluence with the Sisquoc River,
			 as a wild river.
						(C)The 10.4-mile segment of Manzana Creek from its source west of San Rafael Peak in section 4, T&N, R28W to the San Rafael Wilderness boundary upstream of Nira Campground, as a wild river.
						(D)The 0.6-mile segment of Manzana Creek from the San Rafael Wilderness boundary upstream of the Nira
			 Campground to the San Rafael Wilderness boundary downstream of the
			 confluence of Davy Brown Creek, as a recreational river.
						(E)The 5.8-mile segment of Manzana Creek from the San Rafael Wilderness boundary downstream of the
			 confluence of Davy Brown Creek to the private property boundary in section
			 1, T8N, R30W, as a wild river.
						(F)The 3.8-mile segment of Manzana Creek from the private property boundary in section 1, T8N, R30W,
			 to the confluence of the Sisquoc River, as a recreational river.
						(G)The 3.4-mile segment of Davy Brown Creek from its source west of Ranger Peak in section 32, T8N,
			 R29W to 300 feet upstream of its confluence with Munch Canyon, as a wild
			 river.
						(H)The 1.4-mile segment of Davy Brown Creek from 300 feet upstream of its confluence with Munch Canyon
			 to its confluence with Manzana Creek, as a recreational river.
						(I)The 2-mile segment of Munch Canyon from its source north of Ranger Peak in section 33, T8N, R29W to
			 300 feet upstream of its confluence with Sunset Valley Creek, as a wild
			 river.
						(J)The 0.5-mile segment of Munch Canyon from 300 feet upstream of its confluence with Sunset Valley
			 Creek to its confluence with Davy Brown Creek, as a recreational river.
						(K)The 2.6-mile segment of Fish Creek from 500 feet downstream of Sunset Valley Road to its confluence
			 with Manzana Creek, as a wild river.
						(L)The 1.5-mile segment of East Fork Fish Creek from its source in section 26, T8N, R29W to its
			 confluence with Fish Creek, as a wild river..
			(d)Piru creek, CaliforniaSection 3(a)(199) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(199)) is amended to read as
			 follows:
				
					(199)Piru creek, CaliforniaThe following segments of Piru Creek in the State of California, to be administered by the
			 Secretary of Agriculture:
						(A)The 9.1-mile segment of Piru Creek from its source in section 3, T6N, R22W, to the private property
			 boundary in section 4, T6N, R21W, as a wild river.
						(B)The 17.2-mile segment of Piru Creek from the private property boundary in section 4, T6N, R21W, to
			 0.25 miles downstream of the Gold Hill Road, as a scenic river.
						(C)The 4.1-mile segment of Piru Creek from 0.25 miles downstream of Gold Hill Road to the confluence
			 with Trail Canyon, as a wild river.
						(D)The 7.25-mile segment of Piru Creek from the confluence with Trail Canyon to the confluence with
			 Buck Creek, as a scenic river.
						(E)The 3-mile segment of Piru Creek from 0.5 miles downstream of Pyramid Dam at the first bridge
			 crossing to the boundary of the Sespe Wilderness, as a recreational river.
						(F)The 13-mile segment of Piru Creek from the boundary of the Sespe Wilderness to the boundary of the
			 Sespe Wilderness, as a wild river.
						(G)The 2.2-mile segment of Piru Creek from the boundary of the Sespe Wilderness to the upper limit of
			 Piru Reservoir, as a recreational river..
			(e)EffectThe designation of Piru Creek under subsection (a) shall not affect valid rights in existence on
			 the date of the enactment of this Act.
			(f)Motorized use of trailsNothing in this section shall affect the motorized use of trails designated by the Forest Service
			 for motorized use that are located adjacent to and crossing upper Piru
			 Creek.
			7.Designation of the Fox Mountain potential wilderness
			(a)DesignationIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), certain land in the
			 Los Padres National Forest comprising approximately 41,617 acres, as
			 generally depicted on the map entitled Fox Mountain Potential Wilderness Area and dated __, is designated as the Fox Mountain Potential Wilderness Area.
			(b)Map and legal description
				(1)In generalAs soon as practicable after the date of the enactment of this Act, the Secretary of Agriculture
			 shall file a map and a legal description of the Fox Mountain Potential
			 Wilderness Area (referred to in this section as the potential wilderness area) with—
					(A)the Committee on Natural Resources of the House of Representatives; and
					(B)the Committee on Energy and Natural Resources of the Senate.
					(2)Force of lawThe map and legal description filed under paragraph (1) shall have the same force and effect as if
			 included in this Act, except that the Secretary of Agriculture may correct
			 any clerical and typographical errors in the map and legal description.
				(3)Public availabilityThe map and legal description filed under paragraph (1) shall be on file and available for public
			 inspection in the appropriate offices of the Forest Service.
				(c)ManagementExcept as provided in subsection (d) and subject to valid existing rights, the Secretary shall
			 manage the potential wilderness area in accordance with the Wilderness Act
			 (16 U.S.C. 1131 et seq.).
			(d)Trail use construction, reconstruction, and realignment
				(1)In generalIn accordance with paragraph (2), the Secretary of Agriculture is authorized to—
					(A)construct a new trail for use by hikers, equestrians, and mechanized vehicles that connects the
			 Aliso Park Campground to the Bull Ridge Trail; and
					(B)reconstruct or realign the—
						(i)Bull Ridge Trail; and
						(ii)Rocky Ridge Trail.
						(2)RequirementIn carrying out the construction, reconstruction, or alignment under paragraph (1), the Secretary
			 shall—
					(A)comply with all existing laws (including regulations); and
					(B)to the maximum extent practicable, use the minimum tool or administrative practice necessary to
			 accomplish the construction, reconstruction, or alignment with the least
			 amount of adverse impact on wilderness character and resources.
					(3)Motorized vehicles and machineryIn accordance with paragraph (2), the Secretary may use motorized vehicles and machinery to carry
			 out the trail construction, reconstruction, or realignment authorized by
			 this section.
				(4)Mechanized vehiclesThe Secretary may permit the use of mechanized vehicles on the existing Bull Ridge Trail and Rocky
			 Ridge Trail in accordance with existing law (including regulations) and
			 this section until such date as the potential wilderness area is
			 designated wilderness in accordance with subsection (h).
				(e)WithdrawalSubject to valid existing rights, the Federal land in the potential wilderness area is withdrawn
			 from all forms of—
				(1)entry, appropriation, or disposal under the public land laws;
				(2)location, entry, and patent under the mining laws; and
				(3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.
				(f)Cooperative agreementsIn carrying out this section, the Secretary may enter into cooperative agreements with State,
			 tribal, and local governmental entities and private entities to complete
			 the trail construction, reconstruction, and realignment authorized by
			 subsection (d).
			(g)BoundariesThe Secretary shall modify the boundary of the potential wilderness area to exclude any area within
			 50 feet of the centerline of the new location of any trail that has been
			 constructed, reconstructed, or realigned under subsection (d).
			(h)Wilderness designation
				(1)In generalThe potential wilderness area, as modified under subsection (g), shall be designated as wilderness
			 and as a component of the National Wilderness Preservation System on the
			 date on which the Secretary publishes in the Federal Register notice that
			 the trail construction, reconstruction, or alignment authorized by
			 subsection (d) has been completed or 20 years after the date of the
			 enactment of this Act, whichever comes sooner.
				(2)Administration of wildernessUpon designation as wilderness under this section, the potential wilderness area shall be—
					(A)incorporated into the San Rafael Wilderness, as designated by Public Law 90–271 (82 Stat. 51), the
			 California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1132
			 note), and the Los Padres Condor Range and River Protection Act (Public
			 Law 102–301; 106 Stat. 242), and section 3; and
					(B)administered in accordance with section 5 and the Wilderness Act.
					8.Designation of scenic areas
			(a)In generalSubject to valid existing rights, there are established the following scenic areas:
				(1)Condor Ridge Scenic AreaCertain land in the Los Padres National Forest comprising approximately 18,666 acres, as generally
			 depicted on the map entitled Condor Ridge Scenic Area—Proposed and dated ___, which shall be managed as the Condor Ridge Scenic Area.
				(2)Black Mountain Scenic AreaCertain land in the Los Padres National Forest and the Bakersfield Field Office of the Bureau of
			 Land Management comprising approximately 15,846 acres, as generally
			 depicted on the map entitled Black Mountain Scenic Area—Proposed and dated ___, which shall be managed as the Black Mountain Scenic Area.
				(b)Maps and legal descriptions
				(1)In generalAs soon as practicable after the date of the enactment of this Act, the Secretary of Agriculture
			 shall file a map and a legal description of the Condor Ridge Scenic Area
			 and Black Mountain Scenic Area with—
					(A)the Committee on Natural Resources of the House of Representatives; and
					(B)the Committee on Energy and Natural Resources of the Senate.
					(2)Force of lawThe maps and legal descriptions filed under paragraph (1) shall have the same force and effect as
			 if included in this Act, except that the Secretary of Agriculture may
			 correct any clerical and typographical errors in the map and legal
			 description.
				(3)Public availabilityThe maps and legal descriptions filed under paragraph (1) shall be on file and available for public
			 inspection in the appropriate offices of the Forest Service and Bureau of
			 Land Management.
				(c)PurposeThe purpose of the scenic areas is to conserve, protect, and enhance for the benefit and enjoyment
			 of present and future generations the ecological, scenic, wildlife,
			 recreational, cultural, historical, natural, educational, and scientific
			 resources of the scenic areas.
			(d)Management
				(1)In generalThe Secretary shall administer the scenic areas—
					(A)in a manner that conserves, protects, and enhances the resources of the scenic areas; and
					(B)in accordance with—
						(i)this section;
						(ii)the Federal Land Policy and Management Act (43 U.S.C. 1701 et seq.) for lands under the
			 jurisdiction of the Secretary of the Interior;
						(iii)any laws (including regulations) relating to the National Forest System, for lands under the
			 jurisdiction of the Secretary of Agriculture; and
						(iv)any other applicable law (including regulations).
						(2)UsesThe Secretary shall only allow such uses of the scenic areas that the Secretary determines would
			 further the purposes described in subsection (c).
				(e)WithdrawalSubject to valid existing rights, the Federal land in the scenic areas is withdrawn from all forms
			 of—
				(1)entry, appropriation, or disposal under the public land laws;
				(2)location, entry, and patent under the mining laws; and
				(3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.
				(f)Prohibited usesThe following shall be prohibited on the Federal land within the scenic areas:
				(1)Permanent roads.
				(2)Permanent structures.
				(3)Timber harvesting.
				(4)Transmission lines.
				(5)Except as necessary to meet the minimum requirements for the administration of the scenic areas and
			 to protect public health and safety—
					(A)the use of motorized vehicles; or
					(B)the establishment of temporary roads.
					(6)Commercial enterprises, except as necessary for realizing the purposes of the scenic areas.
				(g)Wildfire, insect, and disease managementConsistent with this section, the Secretary may take any measures in the scenic areas that the
			 Secretary determines to be necessary to control fire, insects, and
			 diseases, including, as the Secretary determines appropriate, the
			 coordination of those activities with the State or a local agency.
			9.Condor National Recreation Trail
			(a)PurposeThe purpose of the Condor National Recreation Trail is to provide a continual hiking trail corridor
			 spanning the entire length of the Los Padres National Forest along the
			 coastal mountains of Central California. The trail is named after the
			 California Condor, a critically endangered bird species which lives along
			 the extent of the Condor Trail within the National Forest. The trail will
			 traverse a diversity of geography and communities through the southern and
			 northern sections of the Los Padres National Forest.
			(b)AmendmentSection 5(a) the National Trails System Act (16 U.S.C. 1244(a)) is amended by adding the following:
				
					(31)Condor National Recreation Trail
						(A)In generalThe Condor National Recreation Trail, extending approximately ___ miles from Lake Piru to the
			 Botchers Gap Campground in Monterey County corridor, as generally depicted
			 on the map entitled Condor National Recreation Trail—Proposed and dated ____.
						(B)AdministrationThe Condor National Recreation Trail (referred to in this section as the trail) shall be administered by the Secretary of Agriculture, in consultation with—
							(i)other Federal, State, tribal, regional, and local agencies;
							(ii)private landowners; and
							(iii)other interested organizations.
							(C)Continual routeIn building new connectors, and realigning the existing trail, the Secretary shall provide for a
			 continual route through the southern and northern Los Padres National
			 Forest, promote recreational, wilderness and cultural values, enhance
			 connectivity with the overall National Forest trail system, emphasize safe
			 and continuous public access, dispersal from high-use areas, and suitable
			 water sources, and, to the extent practicable, provide all-year use.
						(D)Private property rights
							(i)In generalNo portions of the trail may be located on non-Federal land without the written consent of the
			 landowner.
							(ii)ProhibitionThe Secretary shall not acquire for the trail any land or interest in land outside the exterior
			 boundary of any federally managed area without the consent of the owner of
			 land or interest in land.
							(iii)EffectNothing in this section—
								(I)requires any private property owner to allow public access (including Federal, State, or local
			 government access) to private property; or
								(II)modifies any provision of Federal, State, or local law with respect to public access to or use of
			 private land.
								(E)MapThe map referred to in subparagraph (A) shall be on file and available for public inspection in the
			 appropriate offices of the Forest Service.
						(F)Study
							(i)Study requiredNot later than 3 years after the date of the enactment of this paragraph, the Secretary of
			 Agriculture shall submit to the Committee on Natural Resources of the
			 House of Representatives and Committee on Energy and Natural Resources of
			 the Senate a study that describes the feasibility of, and alternatives
			 for, connecting the northern and southern portions of the Los Padres
			 National Forest using a trail corridor across the applicable portions of
			 the Northern and Southern Santa Lucia Mountains of the Southern California
			 Coastal Range.
							(ii)Additional requirementIn completing the study required by clause (i), the Secretary of Agriculture shall consult with—
								(I)appropriate Federal, State, tribal, regional, and local agencies;
								(II)private landowners;
								(III)nongovernmental organizations; and
								(IV)members of the public..
			(c)Cooperative agreementsIn carrying out this section, the Secretary may enter into cooperative agreements with State,
			 tribal, and local government entitles and private entities to complete
			 needed trail construction, reconstruction, and realignment projects
			 authorized by this section.
			10.Forest Service studyNot later than 3 years after the date of the enactment of this Act, the Forest Service shall study
			 the feasibility of opening a new trail, for vehicles measuring 50 inches
			 or less, connecting Forest Service Highway 95 to the existing off-highway
			 vehicle trail system in the Ballinger Canyon off-highway vehicle area.
		11.Nonmotorized recreation opportunitiesNot later than 2 years after the date of the enactment of this Act, the Secretary of Agriculture,
			 in consultation with interested parties, shall conduct a study to improve
			 nonmotorized recreation trail opportunities (including mountain bicycling)
			 on land not designated as wilderness within the Santa Barbara, Ojai, and
			 Mt. Pinos ranger districts.
		12.Use by members of Native American tribes
			(a)AccessThe Secretary shall ensure that Indian tribes have access, in accordance with the Wilderness Act
			 (16 U.S.C. 1131 et seq.), to the wilderness areas, scenic areas, and
			 potential wilderness areas designated by this Act for traditional cultural
			 and religious purposes.” .
			(b)Temporary closures
				(1)In generalIn carrying out this subsection, the Secretary, on request of an Indian tribe, may temporarily
			 close to the general public 1 or more specific portions of a wilderness
			 area, scenic area, and potential wilderness area designated by this Act to
			 protect the privacy of the members of the Indian tribe in the conduct of
			 traditional cultural and religious activities.
				(2)RequirementAny closure under paragraph (1) shall be—
					(A)made in such a manner as to affect the smallest practicable area for the minimum period of time
			 necessary for the activity to be carried out; and
					(B)be consistent with the purpose and intent of Public Law 95–341 (42 U.S.C. 1996), commonly referred
			 to as the American Indian Religious Freedom Act, and the Wilderness Act
			 (16 U.S.C. 1131 et seq.).
					
